COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 



 
TRAVIS COKER,
 
                            Appellant,
 
v.
 
THE STATE OF
  TEXAS,
 
                            Appellee.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 ' 
 


 
 
                No. 08-02-00014-CR
 
Appeal from the
 
161st District Court
 
of Ector County, Texas 
 
(TC# B-28,794) 
 



OPINION ON MOTION TO OBTAIN HEARING
ON ACCURACY OF RECORD
 




Appellant Travis Coker has filed a
motion to obtain a hearing on the accuracy and condition of the reporter=s record and the clerk=s record.  The State opposes the motion, drawing this
Court=s attention to the lack of
specificity in appellant=s request with regard to the reporter=s record.  We agree that appellant=s request lacks specificity.  The duty of the Court of Appeals is to
consider only testimony and evidence tendered at the time of trial on which
judgment of the trial court is to be based. 
McGinsey v. State, 65 Tex. Crim. 362, 364-65, 144 S.W. 268, 269
(1912); Gulf Oil Corp. v. Southland Royalty Co., 478 S.W.2d 583 (Tex.
Civ. App.--El Paso 1972), aff=d, 496 S.W.2d 547 (Tex. 1973).  A corollary to this principle is that in
order for this Court to properly review the proceedings below, the record
before us must be accurate and complete.
In order for this Court to determine
whether a hearing is necessary under Texas Rules of Appellate Procedure 34.5(d)
and 34.6(e), we will allow appellant Coker to present his claims with
specificity within ten (10) days, including the names of trial witnesses and
substance of testimony that he contends is inaccurately reflected in the
present version of the reporter=s record.  Appellant
Coker should also include all claims concerning defects in the clerk=s record.
 
SUSAN
LARSEN, Justice
October 31, 2002
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)